50 U.S. 578 (1850)
9 How. 578
EZEKIEL SIMPSON, PLAINTIFF IN ERROR
v.
THE UNITED STATES,
Supreme Court of United States.

Mr. Justice NELSON delivered the opinion of the court.
This is a writ of error, under the eighth section of the act of Congress passed February 22, 1847, to bring up the judgment of the United States District Court for the Northern District of Florida for review.
The indictment upon which the prisoner was convicted was founded upon the act of Congress passed March 2, 1831, and the case, as appears from the record, agrees in all respects with the case of Forsyth v. The United States, just decided, and to the opinion in which we refer for our judgment in this case.
The motion on behalf of the Attorney-General to dismiss the writ of error for want of jurisdiction is denied, and the judgment of the court below reversed, and the proceedings remitted to the court, with direction to quash the indictment and discharge the prisoner from his recognizance, or imprisonment, as the case may be.

Order.
This cause came on to be heard on the transcript of the record *579 from the District Court of the United States for the Northern District of Florida, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said District Court in this cause be, and the same is hereby, reversed and annulled, for the want of jurisdiction in that court, and that this cause be, and the same is hereby, remanded to the said District Court, with directions to quash the indictment and discharge the prisoner.